MEMORANDUM OPINION
                                        No. 04-11-00899-CV

                              IN THE INTEREST OF G.F.G., a Child

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-01319
                             Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 23, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. The

State moved to have appellant’s parental rights terminated on a variety of grounds. See TEX.

FAM. CODE ANN. § 161.001(1)(M), (N), (O) (West Supp. 2010) (she had had her parent-child

relationship terminated with respect to two other children; constructive abandonment; and failure

to comply with the provisions of a court order). At the conclusion of the termination hearing,

the trial court stated “Mother is prior termination and constructive abandonment.”              Id.

§ 161.001(1)(M), (N). However, in its order of termination, the trial court terminated appellant’s

parental rights based on constructive abandonment, failure to comply with a court order, and that

termination was in the child’s best interest. Id. § 161.001(1)(N), (O), (2).
                                                                                   04-11-00899-CV


       Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced. Counsel

concludes that the appeal is without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at

* 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from

termination of parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio

Sept. 10, 2003, no pet.) (mem. op.). Counsel asks this court to amend the termination order to

reflect the trial court’s oral pronouncement. Counsel provided appellant with a copy of the brief.

Appellant was informed of her right to review the record and advised of her right to file a pro se

brief. Appellant has not filed a brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. We decline to amend the termination order because the evidence at trial supports

the findings contained in the order. Therefore, the termination order is affirmed. We GRANT

counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                 Sandee Bryan Marion, Justice




                                               -2-